DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "pair of rings" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim, as it’s unclear whether the pair of rings refers to the “pair of reinforcement rings” or the “pair of upper rings” cited in claim 1.

Claim Rejections - 35 USC § 103
Claims 1, 2, 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Asper (US20150174954) in view of Manesh (US20110079335).
	Regarding claim 1, Asper (Fig 1-4) discloses a method of making a tire comprising:

placing a first pair of reinforcement rings on the first substantially circular sheet of polymeric material (“intermediate spoke ring” (110b)),
wherein the first pair of reinforcement rings includes a first lower ring (ring that in part defines the “inner annular surface” (Si), Fig 1) and a first upper ring (ring that in part defines the “outer annular surface” (SO)), wherein the first lower ring is coaxial with the upper ring (Fig 1), wherein the first lower ring has a first lower ring diameter, and wherein the upper ring has an upper ring diameter (Fig 1)
placing a second substantially circular sheet of polymeric material (“central spoke ring” (110c)) on the first substantially circular sheet of polymeric material such that the first pair of reinforcement rings is sandwiched between the first substantially circular sheet of polymeric material and the second substantially circular sheet of polymeric material (Fig 1);
placing a second pair of reinforcement rings (“intermediate spoke ring” (110b)) on the second substantially circular sheet of polymeric material (Fig 1),
wherein the second pair of reinforcement rings includes a second lower ring (ring that in part defines the “inner annular surface” (Si), Fig 1) and a second upper ring (ring that in part defines the “outer annular surface” (SO)), wherein the second lower ring is coaxial with the second upper ring (Fig 1), wherein the second lower ring is coaxial with the second upper ring (Fig 1), and wherein the second upper ring has a second upper ring diameter (Fig 1);
placing a third substantially circular sheet of polymeric material (“outer spoke ring” (110c)) on the second substantially circular sheet of polymeric material such that the second pair of reinforcement rings is sandwiched between the second substantially circular sheet of polymeric material and the third substantially circular sheet of polymeric material (Fig 1);

	While Asper does not explicitly disclose that the first, second or additional upper rings are pairs of upper rings with pairs of upper ring diameters, Asper does disclose that the spoke structure that connects the two rings could be formed of a more complex webbing ([0022]). One such instance of a complex webbing is found in Manesh, which teaches a non-pneumatic tire comprising of a combination of layers (“segments”) comprising of an inner ring (“inner ring” (20)), as well as an interconnected web (40). One configuration of the web is shown in Fig 10, which comprises of the inner ring (20) and a pair of outer rings in the form of the outer ring (30) and a continuous ring between the inner ring and outer located within the interconnected web (Fig. 10). One benefit for this web arrangement, including the two outer rings, is the ability to distribute the load throughout the web ([0070]), leading to a sturdier tire.
	It would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application to integrate the interconnected web taught by Manesh with the product manufactured in Asper. One would have been motivated to do so to create a sturdier tire.
	Regarding claim 2, modified Asper teaches all limitations of claim 1 as set forth above. Additionally, while Asper does not explicitly disclose that the tire is cured, Asper does mention how the layers of the tire can be made with rubber ([0020]), a compound that is well known within the art of tire making for being cured. Furthermore, because the rings of Asper ([0020]) and the web of Manesh ([0095]) are made of rubber ([0020]), a known elastic material, the curing of modified Asper would result in the formation of a shear element between a portion of the first substantially circular sheet of polymeric material (“outer spoke ring” (110c)) and the third substantially circular sheet of polymeric material (“outer spoke ring” (110c)) that is disposed between the first pair of rings and the second pair 
	Regarding claim 4, modified Asper teaches all limitations of claim 1 as set forth above. Additionally, Asper teaches that the first upper ring diameter (of the pair) is different from the second upper ring diameter (of the pair) ([0021]).
	Regarding claim 5, modified Asper teaches all limitations of claim 1 as set forth above. Additionally, Manesh teaches that the method further comprises place a first additional reinforcement between the first pair of reinforcement rings (axially-extending components of “interconnected web” (40)) and placing a second additional reinforcement between the second pair of reinforcement rings (axially-extending components of “interconnected web” (40)).
	Regarding claim 7, modified Asper teaches all limitations of claim 1 as set forth above. Additionally, Asper teaches that method further comprises forming a plurality of voids (“openings” (O)) in the first substantially circular sheet of polymeric material in a region between the first lower ring and the first pair of upper rings (Fig 1)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Asper (US20150174954) and Manesh (US20110079335) in view of Ross (US2245444).
	Regarding claim 3, modified Asper teaches all limitations of claim 1 as set forth above. However, modified Asper does not explicitly teach that the first lower ring diameter is different from the second lower ring diameter.
	Similar to Asper, Ross teaches a method of forming a non-pneumatic tire through stacking multiple layers (“laminations of rubber” (23)) side by side (Fig 4). Furthermore, Ross also teaches that the inner diameters of these layers (similar to the “lower ring diameters”) can vary between each other 
	It would have been obvious to one of ordinary skill in the art at the earliest effective filing date of the instant application to use the varying inner diameters taught by Ross with modified Asper. One would have been motivated to do so to make a wider variety of tires

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Asper (US20150174954) and Manesh (US20110079335) in view of Cron (US20060113016).
	Regarding 6, modified Asper teaches all limitations of claim 5 as set forth above. However, modified Asper does not explicitly teach that the method further comprises that the first additional reinforcement is placed in a wave formation that oscillates between the first lower ring and the first pair of upper rings and wherein the second additional reinforcement is placed in a wave formation that oscillates between the second lower ring and the second pair of upper rings.
	Within the same art as Asper, Cron teaches a non-pneumatic tire comprising of a series of reinforcements (“web spokes” (150)) that extend between two rings (“mounting band” (160) and “annular band” (110)). In particular, Cron (Figs. 8-9) teaches that the reinforcements can take the form of a wave shape that oscillates between rings ([0085], Fig. 8-9). One benefit to this wave form is increased resistance to torque ([0085]).
	It would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application to use the waveform of the reinforcements taught in Cron with modified Asper. One would have been motivated to do so to increase the tire’s resistance to torque.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Amstutz (Fig 3) discloses a method of making a tire comprising of sandwiching reinforcement rings (“reinforcing member” (52)) between layers of material (“annular layers” (42) to make a curable tire ([0031]) that comprises of varying outer and inner diameters rings (Fig 3). Carpentier (Fig 8) discloses that it is known to vary the diameter of the inner rings to provide additional support to the tire once a certain load is exceeded (P2 L90-92). Caravito (Fig 3) discloses the use of an oscillating support member (“Strap members” (29)) between two rings (“tread portion” (34) and “bead portion” (28)) in a tire structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is (571)272-6704.  The examiner can normally be reached on M-Th 7:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749